Court of Appeals, State of Michigan

                                              ORDER
                                                                           Stephen L. Borrello
Myrtle Flossie Moore v William Thomas Swafford                               Presiding Judge

Docket No.    320246                                                       Amy Ronayne Krause

LC No.         12-000969-Nl                                                Michael J. Riordan
                                                                             Judges


              The Court orders that the majority and dissenting opinions issued in this case are hereby
AMENDED to correct a clerical error. The opinions are corrected to read June 16, 2015 as the date of
the opinions.

              In all other respects, the opinions remain unchanged.




                                  JUL 0 6 2015